


Exhibit 10.9

 

THE HERTZ CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(as amended and restated effective January 1, 2005)
(as further amended effective December 31, 2008)

 

The Hertz Corporation, with its principal office at 225 Brae Boulevard, Park
Ridge, New Jersey, by action of the Compensation Committee of its Board of
Directors, adopted, effective January 1, 1999, a Supplemental Executive
Retirement Plan (the “Plan”) to provide a select group of key executives and
highly compensated employees a program supplementing benefits payable to them
under The Hertz Corporation Account Balance Defined Benefit Pension Plan (the
“Retirement Plan”) and other non-qualified benefit plans.

 

The Plan was amended and restated, effective as of January 1, 2005, in order to
conform the Plan to the requirements of Code Section 409A.  The Company has
determined that it does not wish to distinguish the treatment of benefits
accrued and vested by December 31, 2004 from that of benefits accrued or vested
after that date.  Accordingly, the Company intends that this amendment and
restatement constitute a material modification of the Plan as in effect on
October 3, 2004 and that, consequently, all benefits under the Plan be
administered on a unitary basis subject to Code Section 409A.  The Plan was
amended and restated again, effective as of December 31, 2008, in order to
reflect the operation of the Plan pursuant to final regulations issued under
Section 409A and to bring the plan into documentary compliance thereunder.

 


ARTICLE 1 - DEFINITIONS


 

Capitalized words and phrases used herein, but which are not defined herein,
shall have the same meaning ascribed to them in the Retirement Plan.  In
addition, the following definitions shall apply for purposes of this Plan:

 

1.1

Actuarial Equivalent

-

Shall mean a benefit or amount that replaces another and has the same value as
the benefit or amount it replaces, based on

 

--------------------------------------------------------------------------------


 

 

 

 

the actuarial assumptions set forth in Schedule C of the Retirement Plan.



1.2

Affiliated Company

-

Shall mean: (i) the Company, (ii) a member of a controlled group of corporations
of which an Employer is a member, (iii) an unincorporated trade or business
which is under common control with an Employer as determined in accordance with
Section 414(c) of the Code, (iv) a member of an affiliated service group with
any Employer as defined in Section 414(m) of the Code or (v) any other entity
that must be aggregated with an Employer under Section 414(o) of the Code. A
corporation or an unincorporated trade or business shall not be considered an
Affiliated Company for any period while it does not satisfy clause (i), (ii),
(iii), (iv) or (v) of this definition. For purposes of this definition, a
“controlled group of corporations” is a controlled group of corporations as
defined in Section 1563(a) of the Code (determined without regard to Code
Sections 1563(a)(4) and (e)(3)(c)).



1.3

Beneficiary

-

Shall mean the person designated in writing, on such form as the Committee may
prescribe, to receive any benefits with respect to such Participant in the event
of his or her
death. Such beneficiary designation may be changed at any time.



1.4

BEP

-

Shall mean The Hertz Corporation Benefit Equalization Plan, as amended from time
to time.

 

2

--------------------------------------------------------------------------------


 

1.5

Change in Control

 

Shall mean: (i) the direct or indirect acquisition by any person or group of
persons acting in concert, of beneficial ownership, through a purchase, merger
or other acquisition transaction or series of transactions, of securities of the
Company entitling such person or group to exercise more than 50% of the combined
voting power of the Company’s securities; (ii) the transfer, whether by sale,
merger or otherwise, of all or substantially all of the business and assets of
the Company to any person or group of persons acting in concert; or (iii) any
other event constituting a change in the ownership or effective control of the
Company or in the ownership of a substantial portion of the assets of the
Company, in the case of each of (i), (ii) and (iii) as defined in applicable
guidance under Code Section 409A. In addition, with respect to any Participant,
a Change in Control shall be deemed to have occurred upon any of the
transactions set forth in clause (i), (ii) or (iii) occurring with respect to
Hertz Global Holdings, Inc. or the Affiliated Company that employs the
Participant (substituting Hertz Global Holdings, Inc. or such Affiliated Company
for “the Company” therein).



1.6

Code

 

Shall mean the Internal Revenue Code of 1986, as amended from time to time, and
applicable rules and regulations thereunder. Reference to any section of the
Code shall be to

 

3

--------------------------------------------------------------------------------


 

 

 

 

that section as it may be renumbered, amended, supplemented or reenacted.



1.7

Committee

-

Shall mean the Pension and Welfare Plans Administration Committee appointed by
the Company, or any successor to that committee.



1.8

Company

-

Shall mean The Hertz Corporation, or any successor thereto.



1.9

Disability

-

Shall mean that (A) the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (B) the Participant is,
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Participant’s employer.



1.10

Employee

-

Shall mean any person employed by an Affiliated Company.



1.11

Final Average Earnings

-

Shall mean that the Participant’s average annual compensation for the five
(5) Plan Years while a Member of the Retirement Plan, whether or not
consecutive, in which he

 

4

--------------------------------------------------------------------------------


 

 

 

 

received the greatest amount of annual compensation within the most recent ten
(10) Plan Years. Annual compensation for this purpose is determined in
accordance with the Retirement Plan but without regard to Section 401(a)(17) of
the Code.



1.12

Normal Retirement Date

-

Shall mean the first day of the month coincident with or next following a
Participant’s 65th birthday.



1.13

Participant

-

Shall mean an Employee who meets the participation requirements of Article 2.



1.14

Plan Year

-

Shall mean the calendar year.



1.15

Retirement Plan

-

Shall mean The Hertz Corporation Account Balance Defined Benefit Pension Plan,
as amended from time to time. Reference to a section of the Retirement Plan
shall be to that section as it may be renumbered, amended or supplemented.



1.18

Supplemental Benefit

-

Shall mean the benefit payable to a Participant or his Beneficiary pursuant to
this Plan.



1.19

Supplemental Retirement and Savings Plan

-

Shall mean The Hertz Corporation Supplemental Retirement and Savings Plan, as
amended from time to time.



1.20

Years of Benefit Service

-

Shall mean the sum of the Years of Credited Service accrued under the Retirement
Plan through June 30, 1987 and the years and months of service while an active
Member of the Retirement Plan after June 30, 1987, where a period of twelve (12)
calendar months of service (which need not be

 

5

--------------------------------------------------------------------------------


 

 

 

 

consecutive) shall be considered a Year of Benefit Service and a period of less
than twelve (12) calendar months shall be credited as a partial Year of Benefit
Service equal to a fraction, the numerator of which is the number of such months
of service, and the denominator of which is twelve (12). A Participant will be
credited with a month of service for each calendar month in which he is credited
with an Hour of Service under the Retirement Plan.

 


ARTICLE 2 - PARTICIPATION IN THE PLAN


 


2.1           AN EMPLOYEE SHALL BECOME ELIGIBLE FOR PARTICIPATION IN THIS PLAN
IF THE EMPLOYEE IS DESIGNATED AS SO ELIGIBLE BY THE COMPANY’S SENIOR VICE
PRESIDENT, EMPLOYEE RELATIONS, IN HIS SOLE AND ABSOLUTE DISCRETION.  AN ELIGIBLE
EMPLOYEE SHALL BECOME A PARTICIPANT IN THE PLAN UPON THE DESIGNATION OF THE
COMPANY’S CHIEF EXECUTIVE OFFICER, IN HIS SOLE AND ABSOLUTE DISCRETION.


 


2.2           IF A PARTICIPANT’S JOB RESPONSIBILITIES ARE ALTERED OR HIS
COMPENSATION IS DECREASED, PROVIDED THAT THE COMMITTEE DETERMINES THAT SUCH
PARTICIPANT REMAINS A MEMBER OF A “SELECT GROUP OF MANAGEMENT OR HIGHLY
COMPENSATED EMPLOYEES,” THE COMPANY’S CHIEF EXECUTIVE OFFICER, IN HIS SOLE AND
ABSOLUTE DISCRETION, SHALL DETERMINE WHETHER THE PARTICIPANT SHALL CONTINUE TO
ACCRUE BENEFITS UNDER THIS PLAN AFTER THE DATE OF SUCH CHANGE OF RESPONSIBILITY
OR COMPENSATION.


 


ARTICLE 3 - VESTING


 


3.1           EXCEPT AS PROVIDED IN SECTION 3.2, THE SUPPLEMENTAL BENEFIT
PAYABLE PURSUANT TO ARTICLE 4 HEREOF SHALL BE PAYABLE BY THE COMPANY ONLY WITH
RESPECT TO A PARTICIPANT WHO HAS BEEN

 

6

--------------------------------------------------------------------------------


 


CREDITED WITH AT LEAST FIVE VESTING YEARS OF SERVICE UNDER THE RETIREMENT PLAN
AND WHOSE EMPLOYMENT TERMINATES WITH AN AFFILIATED COMPANY DUE TO DEATH,
DISABILITY OR OTHERWISE SEPARATES FROM SERVICE ON OR AFTER HIS ATTAINMENT OF AGE
55.


 


3.2           IN THE EVENT A PARTICIPANT WITH AT LEAST FIVE VESTING YEARS OF
SERVICE UNDER THE RETIREMENT PLAN WHO HAS NOT ATTAINED AGE 55 IS TERMINATED FROM
EMPLOYMENT BY AN AFFILIATED COMPANY FOR REASONS OTHER THAN A VOLUNTARY
TERMINATION OR FOR CAUSE IN CONNECTION WITH A CHANGE IN CONTROL, SUCH
PARTICIPANT SHALL BE VESTED IN ANY SUPPLEMENTAL BENEFIT ACCRUED BY SUCH
PARTICIPANT TO THE DATE OF THE EMPLOYMENT TERMINATION WITHOUT HAVING ATTAINED
AGE 55 AT THE TIME OF SUCH TERMINATION.  IN SUCH EVENT, DISTRIBUTION OF SUCH
PARTICIPANT’S SUPPLEMENTAL BENEFIT SHALL BE MADE AS PROVIDED IN SECTION 4.2.


 


3.3           FOR THE PURPOSE OF THIS ARTICLE 3, THE TERM “CAUSE” SHALL MEAN
(I) ANY ACT OF DISHONESTY OR KNOWING AND WILLFUL BREACH OF FIDUCIARY DUTY BY A
PARTICIPANT WHICH IS INTENDED TO RESULT IN THE PARTICIPANT’S PERSONAL ENRICHMENT
AT THE EXPENSE OF THE AFFILIATED COMPANY; (II) COMMISSION OF A FELONY INVOLVING
MORAL TURPITUDE OR UNLAWFUL, DISHONEST, OR UNETHICAL CONDUCT THAT A REASONABLE
PERSON WOULD CONSIDER DAMAGING TO THE REPUTATION OF THE AFFILIATED COMPANY OR
IMPROPER AND UNACCEPTABLE CONDUCT BY AN EMPLOYEE THEREOF; (III) INSUBORDINATION
OR REFUSAL TO PERFORM ASSIGNED DUTIES OR COMPLY WITH THE DIRECTIONS OF THE
AFFILIATED COMPANY; OR (IV) A MATERIAL FAILURE OR INABILITY TO PERFORM DUTIES IN
A SATISFACTORY AND COMPETENT MANNER OR TO ACHIEVE REASONABLE PROFIT OR
PERFORMANCE GOALS OR OBJECTIVES FOLLOWING WRITTEN WARNING AND A REASONABLE
OPPORTUNITY TO CURE.


 


ARTICLE 4 - SUPPLEMENTAL BENEFITS


 


4.1           A PARTICIPANT’S SUPPLEMENTAL BENEFIT SHALL BE EQUAL TO THE EXCESS,
IF ANY, OF (A) MINUS (B), PLUS (C) WHERE:

 

7

--------------------------------------------------------------------------------


 


(A)           IS THE ANNUAL BENEFIT PAYABLE AT NORMAL RETIREMENT DATE (OR
RETIREMENT) BASED ON THE FOLLOWING FORMULA:


 

$192.00 plus 1.6% of Final Average Earnings over $15,660 multiplied by Years of
Benefit Service;

 

(1)           A PARTICIPANT WHO TERMINATES FROM EMPLOYMENT PRIOR TO HIS NORMAL
RETIREMENT DATE AND ELECTS TO DEFER BENEFIT COMMENCEMENT UNDER THE RETIREMENT
PLAN, SHALL HAVE THE BENEFIT COMPUTED IN THIS SUBSECTION 4.1(A) REDUCED BY 1/3
OF 1% FOR EACH MONTH THAT THE DISTRIBUTION PRECEDES HIS NORMAL RETIREMENT DATE;
AND

 

A PARTICIPANT WHO TERMINATES FROM EMPLOYMENT PRIOR TO HIS NORMAL RETIREMENT DATE
AND ELECTS TO COMMENCE BENEFITS IMMEDIATELY UNDER THE RETIREMENT PLAN, SHALL
HAVE THE BENEFIT COMPUTED IN THIS SUBSECTION 4.1(A) REDUCED IN ACCORDANCE WITH
THE FOLLOWING SCHEDULE:

 

Age at Retirement

      

% Reduction

 

60 or over

      

0

%

59

      

13

%

58

      

20

%

57

      

27

%

56

      

34

%

55

      

40

%

 

(2)           THE BENEFIT IN THIS SUBSECTION 4.1(A) IS COMPUTED WITHOUT REGARD
TO THE LIMITATIONS OF SECTION 415 OF THE CODE.

 


(B)           IS THE AGGREGATE BENEFIT (OTHER THAN THE SUPPLEMENTAL EARLY
RETIREMENT BENEFIT OR OPTIONAL SUPPLEMENTAL EARLY RETIREMENT BENEFIT) THE
PARTICIPANT IS ACTUALLY ENTITLED TO RECEIVE UNDER THE RETIREMENT PLAN, THE

 

8

--------------------------------------------------------------------------------


 


RETIREMENT PLAN FOR THE EMPLOYEES OF THE RCA CORPORATION AND SUBSIDIARY
COMPANIES AS IN EFFECT ON AUGUST 30, 1985, ANY OTHER DEFINED BENEFIT PLAN
QUALIFIED UNDER SECTION 401(A) OF THE CODE AND MAINTAINED BY AN AFFILIATED
COMPANY (INCLUDING THE PORTION OF THE BENEFIT ATTRIBUTABLE TO SERVICE BEFORE THE
AFFILIATED COMPANY BECAME SUCH) AND ANY NON-QUALIFIED DEFINED BENEFIT PLAN
MAINTAINED BY AN AFFILIATED COMPANY (INCLUDING, BUT NOT LIMITED, TO THE BEP AND
THE SUPPLEMENTAL RETIREMENT AND SAVINGS PLAN).


 

For purposes of this Section 4.1, if any of the benefits described in paragraphs
(a) and (b) are not in the form of an annuity for the life of the Participant
with a five (5) year period certain feature, the benefit shall be converted to
the Actuarial Equivalent of that form.

 

(c)           is (1) or (2) minus (3) where;

 

(1)           IS A SUPPLEMENTAL EARLY RETIREMENT BENEFIT DETERMINED AS FOLLOWS: 
A PARTICIPANT WHO TERMINATES EMPLOYMENT AFTER AGE 60 BUT BEFORE AGE 65, HAS AT
LEAST 15 YEARS OF SERVICE, ELECTS IMMEDIATE COMMENCEMENT OF BENEFITS AND DOES
NOT ELECT TO RECEIVE THE OPTIONAL SUPPLEMENTAL EARLY RETIREMENT BENEFIT (AS
STATED BELOW) IS ENTITLED TO RECEIVE A SUPPLEMENTAL EARLY RETIREMENT BENEFIT
PAYABLE MONTHLY BEGINNING ON THE DAY BENEFIT DISTRIBUTION COMMENCES AND ENDING
ON THE LAST DAY OF THE MONTH BEGINNING AFTER THE MONTH IN WHICH HE ATTAINS AGE
65 (OR, IF EARLIER, DIES).  THE AMOUNT OF THE MONTHLY SUPPLEMENTAL EARLY
RETIREMENT BENEFIT DEPENDS ON THE NUMBER OF YEARS OF SERVICE AS FOLLOWS:

 

9

--------------------------------------------------------------------------------


 

Years of Service

 

Supplemental Early
Retirement Benefit

 

15 but less than 20

 

$

55

 

20 but less than 25

 

$

60

 

25 but less than 30

 

$

65

 

30 but less than 35

 

$

70

 

35 or more

 

$

75

 

 

(2)           IS THE OPTIONAL SUPPLEMENTAL EARLY RETIREMENT BENEFIT DETERMINED
AS FOLLOWS:  A PARTICIPANT WHO TERMINATES EMPLOYMENT AFTER AGE 60 BUT BEFORE AGE
62, ELECTS IMMEDIATE COMMENCEMENT OF BENEFITS, HAS AT LEAST 10 YEARS OF SERVICE
AND DOES NOT ELECT THE SUPPLEMENTAL EARLY RETIREMENT BENEFIT (STATED ABOVE), IS
ENTITLED TO RECEIVE THE OPTIONAL SUPPLEMENTAL EARLY RETIREMENT BENEFIT PAYABLE
MONTHLY BEGINNING ON THE DAY BENEFIT DISTRIBUTION COMMENCES AND ENDING ON THE
LAST DAY OF THE MONTH IN WHICH HE ATTAINS AGE 62 (OR, IF EARLIER, DIES.)  THE
AMOUNT OF THE MONTHLY OPTIONAL SUPPLEMENTAL EARLY RETIREMENT BENEFIT DEPENDS ON
THE NUMBER OF YEARS OF SERVICE AS FOLLOWS:

 

Years of Service

 

Optional Supplemental
Early Retirement

 

10 but less than 15

 

$

100

 

15 but less than 20

 

$

140

 

20 but less than 25

 

$

180

 

25 but less than 30

 

$

220

 

30 or more

 

$

260

 

 

10

--------------------------------------------------------------------------------

 

“YEARS OF SERVICE” FOR PURPOSES OF THIS SECTION 4.1(C)(L) AND (2) MEANS, WITH
RESPECT TO A PARTICIPANT WHO BECAME A MEMBER OF THE RETIREMENT PLAN PRIOR TO
JULY 1, 1987, “YEARS OF CREDITED SERVICE” AS DEFINED IN SECTION B.6(E) OF THE
RETIREMENT PLAN.  WITH RESPECT TO A PARTICIPANT WHO BECAME A MEMBER OF THE
RETIREMENT PLAN ON OR AFTER JULY 1, 1987, “YEARS OF SERVICE” MEANS “VESTING
YEARS OF SERVICE” AS DEFINED IN SECTION 1.54 OF THE RETIREMENT PLAN.

 

(3)           IS THE SUPPLEMENTAL EARLY RETIREMENT BENEFIT OR THE OPTIONAL
SUPPLEMENTAL EARLY RETIREMENT BENEFIT THE PARTICIPANT IS ENTITLED TO RECEIVE
UNDER THE RETIREMENT PLAN.

 


4.2           IF AN ELECTION IS NOT MADE IN ACCORDANCE WITH SECTION 4.3 OR IS
NOT PERMITTED PURSUANT TO SECTION 4.3, THE SUPPLEMENTAL BENEFIT SHALL BE PAID IN
A LUMP SUM WITHIN 90 DAYS FOLLOWING THE LATER OF THE PARTICIPANT’S ATTAINMENT OF
AGE 55 OR HIS SEPARATION FROM SERVICE; PROVIDED, HOWEVER, THAT, FOR AVOIDANCE OF
DOUBT, THE PARTICIPANT SHALL BE PERMITTED TO MAKE A SUBSEQUENT DEFERRAL ELECTION
AS PROVIDED IN SECTION 4.3.


 


4.3           IF THE PARTICIPANT, SUBJECT TO SECTIONS 4.4, 4.5 AND 4.6, SO
ELECTS IN WRITING, IN ACCORDANCE WITH SUCH RULES AND PROCEDURES AS ESTABLISHED
BY THE COMMITTEE CONSISTENT WITH SECTION 409A AND OTHER APPLICABLE LAW, HIS
SUPPLEMENTAL BENEFIT WILL BE DISTRIBUTED AS FOLLOWS:


 


(A)           ON THE DATE SELECTED BY THE PARTICIPANT FOR PAYMENTS TO BE MADE
(OR COMMENCE), BUT NOT EARLIER THAN THE LATER OF HIS ATTAINMENT OF AGE 55 OR HIS
SEPARATION FROM SERVICE, NOR LATER THAN THE APRIL 1ST OF THE CALENDAR YEAR
IMMEDIATELY FOLLOWING THE CALENDAR YEAR IN WHICH HE ATTAINS AGE 70½; AND

 

11

--------------------------------------------------------------------------------


 


(B)           IN THE FORM OF ANY OPTION AVAILABLE UNDER THE RETIREMENT PLAN THAT
THE PARTICIPANT SELECTS.


 

Such election must be made by December 31, 2005 with respect to any Participant
as of December 31, 2005.  Any such Participant who fails to make a timely
election under Section 4.3 will be deemed to have elected the time and method of
payment of Section 4.2.  The elections of new or current Employees first
becoming Participants after 2005 shall be made within 30 days of the date on
which such an Employee is hired or first becomes eligible to participate in the
Plan; provided that payment of Supplemental Benefits hereunder with respect to a
Participant who would become vested in his Supplemental Benefit under the Plan
within 12 months after the date of such election (disregarding vesting that may
occur upon death, Disability or Change in Control) shall be made in the time and
method of payment set forth in Section 4.2.  In the event that a Participant
commences to participate in this Plan and at such time also participates in the
BEP or the Supplemental Retirement and Savings Plan (or both of such plans), in
no event will an election under this Plan change the time and method of payment
of benefits to the Participant under such other plans.

 

A Participant who made a timely election under this Section 4.3, or whose time
and method of distribution is determined pursuant to Section 4.2, may elect to
delay the date of distribution to another date permitted under (a) above or
change the form of distribution to another form permitted under (b) above (such
election, a “Subsequent Deferral Election”), provided that:

 


(C)           SUCH ELECTION WILL NOT TAKE EFFECT UNTIL AT LEAST 12 MONTHS AFTER
THE DATE ON WHICH THE ELECTION IS MADE;

 

12

--------------------------------------------------------------------------------


 


(D)           SUCH ELECTION MUST BE MADE NOT LESS THAN 12 MONTHS PRIOR TO THE
DATE ON WHICH PAYMENT OF SUCH DISTRIBUTION WOULD OTHERWISE HAVE BEEN MADE OR
COMMENCED (IN THE ABSENCE OF SUCH ELECTION); AND


 


(E)          THE PAYMENT (COMMENCEMENT) DATE CHOSEN MUST BE NOT LESS THAN FIVE
YEARS AFTER THE DATE THAT THE DISTRIBUTION WOULD HAVE OTHERWISE BEEN MADE (OR
COMMENCED).


 

Such Subsequent Deferral Election must be made in the manner specified by the
Committee and in accordance with the subsequent deferral and anti-acceleration
provisions of Code Section 409A(a)(4)(C) and related regulations.  A
Participant’s election among actuarially equivalent annuity forms available
under the Plan (determined as permitted under the regulations promulgated under
Section 409A) prior to the commencement date shall not be treated as a
Subsequent Deferral Election and shall instead be immediately effective.  In no
event shall a Participant’s Subsequent Deferral Election result in a change to
the time and method of distribution of benefits to the Participant under the BEP
or the Supplemental Retirement and Savings Plan.

 


4.4           NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN TO THE CONTRARY,
IF AT THE TIME A PARTICIPANT SEPARATES FROM SERVICE HE IS A “SPECIFIED EMPLOYEE”
OF THE COMPANY, AS DEFINED IN CODE SECTION 409A(A)(2)(B) AND RELATED
REGULATIONS, PAYMENT TO HIM OF BENEFITS UNDER THE PLAN CANNOT COMMENCE (OR BE
MADE) UNTIL THE LATEST OF:


 


(A)           THE LAPSE OF SIX MONTHS FOLLOWING HIS SEPARATION FROM SERVICE (THE
“SIX-MONTH DELAY”);


 


(B)           HIS ATTAINMENT OF AGE 55; OR


 


(C)           THE DATE SELECTED UNDER SECTION 4.3(A).

 

13

--------------------------------------------------------------------------------


 

To give effect to the Six Month Delay, all payments otherwise payable to the
Participant during such six-month period shall be retained by the Company and
shall be paid within 30 days following the expiration of such six-month period.

 


4.5           NOTWITHSTANDING ANYTHING IN THIS PLAN OR THE RETIREMENT PLAN TO
THE CONTRARY, IN THE EVENT OF THE PARTICIPANT’S DEATH, THE PARTICIPANT’S
SUPPLEMENTAL BENEFIT UNDER THIS PLAN SHALL AUTOMATICALLY BE PAID TO THE
PARTICIPANT’S BENEFICIARY IN THE FORM OF A LUMP SUM DISTRIBUTION WITHIN 90 DAYS
FOLLOWING THE PARTICIPANT’S DEATH.


 


4.6           IF AT THE TIME A PARTICIPANT SEPARATES FROM SERVICE THE PRESENT
VALUE OF HIS SUPPLEMENTAL BENEFIT DOES NOT EXCEED $10,000, HIS BENEFITS SHALL BE
DISTRIBUTED IN A LUMP SUM PAYMENT IN CASH WITHIN 90 DAYS FOLLOWING THE LATER OF
THE PARTICIPANT’S ATTAINMENT OF AGE 55 OR HIS SEPARATION FROM SERVICE.


 


4.7           A PARTICIPANT MAY REQUEST THE WITHDRAWAL OF SUCH PORTION OF HIS
SUPPLEMENTAL BENEFIT (NOT IN EXCESS OF THE TOTAL VESTED AMOUNT OF SUCH BENEFITS)
AS IS NEEDED TO SATISFY AN “UNFORESEEABLE EMERGENCY” WITHIN THE MEANING OF CODE
SECTION 409A(A)(2)(B)(II).  SUCH WITHDRAWAL MAY INCLUDE TAXES REASONABLY
ANTICIPATED TO BE INCURRED AS A RESULT OF SUCH WITHDRAWAL.  AN “UNFORESEEABLE
EMERGENCY” MEANS A SEVERE FINANCIAL HARDSHIP RESULTING FROM THE ILLNESS OR
ACCIDENT OF THE PARTICIPANT, HIS SPOUSE, OR HIS DEPENDENT (AS DEFINED IN
SECTION 152(A) OF THE CODE); LOSS OF HIS PROPERTY DUE TO CASUALTY; OR OTHER
SIMILAR EXTRAORDINARY AND UNFORESEEABLE CIRCUMSTANCES ARISING AS A RESULT OF
EVENTS BEYOND HIS CONTROL.  THE COMMITTEE WILL MAKE THE DETERMINATION OF
“UNFORESEEABLE EMERGENCY,” IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 4.7.  THE FOLLOWING PROVISIONS APPLY TO WITHDRAWALS FOR “UNFORESEEABLE
EMERGENCY”:

 

14

--------------------------------------------------------------------------------


 


(A)           THE UNFORESEEABLE EMERGENCY MUST REQUIRE A WITHDRAWAL OF AT LEAST
$5,000.


 


(B)           A PARTICIPANT MUST SUBMIT TO THE COMMITTEE A WITHDRAWAL REQUEST,
IN ACCORDANCE WITH SUCH UNIFORM AND NONDISCRIMINATORY PROCEDURE AS MAY BE
ESTABLISHED BY THE COMMITTEE.


 


(C)           THE COMMITTEE SHALL DETERMINE WHETHER A WITHDRAWAL REQUEST
CONFORMS TO THE REQUIREMENTS DESCRIBED IN THIS SECTION 4.7 AND SHALL NOTIFY THE
COMPANY OF ANY PAYMENTS TO BE MADE IN A TIMELY MANNER.  THE COMMITTEE’S DECISION
TO ALLOW A PARTICIPANT TO WITHDRAW ALL OR PART OF HIS SUPPLEMENTAL BENEFIT IN
CONNECTION WITH AN “UNFORESEEABLE EMERGENCY” WILL BE BASED ON THE FACTS AND
CIRCUMSTANCES OF EACH CASE; PROVIDED, THAT IN NO EVENT WILL AN EVENT CONSTITUTE
AN “UNFORESEEABLE EMERGENCY” HEREUNDER IF SUCH EVENT IS OR MAY BE RELIEVED
THROUGH REIMBURSEMENT OR COMPENSATION FROM INSURANCE OR OTHERWISE OR BY
LIQUIDATION OF THE PARTICIPANT’S ASSETS (TO THE EXTENT SUCH LIQUIDATION WOULD
NOT CAUSE SEVERE FINANCIAL HARDSHIP).  ANY REQUEST TO MAKE A WITHDRAWAL BY A
MEMBER OF THE COMMITTEE MAY BE APPROVED ONLY BY DISINTERESTED MEMBERS OF THE
COMMITTEE.


 


(D)           THE COMPANY WILL MAKE A SINGLE SUM CASH PAYMENT TO THE PARTICIPANT
WITHIN 90 DAYS FOLLOWING APPROVAL OF A WITHDRAWAL REQUEST UNDER THIS
SECTION 4.7.


 


4.8           PARTICIPATION IN THE PLAN SHALL CEASE WHEN ALL THE PARTICIPANT’S
BENEFITS HAVE BEEN DISTRIBUTED.

 

15

--------------------------------------------------------------------------------


 


ARTICLE 5 - ADMINISTRATION


 

The Plan shall be administered and interpreted by the Committee.  The Committee
is authorized from time to time to establish such rules and regulations as it
may deem appropriate for the proper administration of the Plan, and to make such
determinations under, and such interpretations of, and to take such steps in
connection with, the Plan as it may deem necessary or advisable.  Each
determination, interpretation, or other action by the Committee shall be in its
sole discretion and shall be final, binding and conclusive for all purposes and
upon all persons.

 


ARTICLE 6 - FUNDING


 

The benefits payable under this Plan shall constitute an unfunded obligation and
an unsecured promise of the Company.  The Plan constitutes a mere promise by the
Company to make Supplemental Benefit payments in the future.  Payments shall be
made, when due, from the general funds of the Company.  Anything in this
Article 6 to the contrary notwithstanding, the Company may establish a grantor
trust (or other investment or holding vehicle permitted under Section 409A) to
assist it in meeting its obligations under the Plan and may provide for such
investments in connection therewith, including the purchase of insurance or
annuity contracts, as it may deem desirable; provided that any such investments
shall be subject to the claims of the Company’s general creditors.  No person
eligible for a benefit under this Plan shall have any right, title, or interest
in any assets held to assist the Company to pay Supplemental Benefits.

 


ARTICLE 7 - CLAIMS PROCEDURE


 


7.1           CLAIMS FOR BENEFITS UNDER THE PLAN SHALL BE SUBMITTED IN WRITING
TO THE COMMITTEE (OR ITS DELEGATE) ON A FORM PRESCRIBED FOR SUCH PURPOSE. 
WITHIN 90 DAYS AFTER ITS RECEIPT OF ANY CLAIM FOR A BENEFIT UNDER THE PLAN, THE
COMMITTEE (OR ITS DELEGATE) SHALL GIVE WRITTEN NOTICE TO THE CLAIMANT OF ITS
DECISION ON THE CLAIM UNLESS THE COMMITTEE (OR ITS DELEGATE)

 

16

--------------------------------------------------------------------------------


 


DETERMINES THAT SPECIAL CIRCUMSTANCES REQUIRE AN EXTENSION OF TIME FOR
PROCESSING THE CLAIM.  IF AN EXTENSION OF TIME FOR PROCESSING THE CLAIM IS
NEEDED, A WRITTEN NOTICE SHALL BE FURNISHED TO THE CLAIMANT WITHIN THE 90-DAY
PERIOD REFERRED TO ABOVE WHICH STATES THE SPECIAL CIRCUMSTANCES REQUIRING THE
EXTENSION AND THE DATE BY WHICH A DECISION CAN BE EXPECTED, WHICH SHALL BE NO
MORE THAN 180 DAYS FROM THE DATE THE CLAIM WAS FILED.  IF A CLAIM FOR BENEFITS
IS BEING DENIED, IN WHOLE OR IN PART, SUCH NOTICE SHALL BE WRITTEN IN A MANNER
CALCULATED TO BE UNDERSTOOD BY THE CLAIMANT AND SHALL INCLUDE:


 


(A)           THE SPECIFIC REASON OR REASONS FOR DENIAL OF THE CLAIM;


 


(B)           A REFERENCE TO THE RELEVANT PLAN PROVISIONS UPON WHICH THE DENIAL
IS BASED;


 


(C)           A DESCRIPTION OF ANY ADDITIONAL MATERIAL OR INFORMATION NECESSARY
FOR THE CLAIMANT TO PERFECT THE CLAIM, TOGETHER WITH AN EXPLANATION OF WHY SUCH
MATERIAL OR INFORMATION IS NECESSARY; AND


 


(D)           AN EXPLANATION OF THE PLAN’S CLAIM REVIEW PROCEDURES AND THE TIME
LIMITS APPLICABLE TO SUCH PROCEDURES, INCLUDING A STATEMENT OF THE CLAIMANT’S
RIGHT TO BRING A CIVIL ACTION UNDER ERISA SECTION 502(A) FOLLOWING AN ADVERSE
BENEFIT DETERMINATION ON APPEAL.


 


7.2           ANY CLAIMANT WHOSE CLAIM FOR BENEFITS HAS BEEN DENIED BY THE
COMMITTEE (OR ITS DELEGATE) MAY APPEAL TO THE COMMITTEE FOR A REVIEW OF THE
DENIAL BY MAKING A WRITTEN REQUEST THEREFOR WITHIN 60 DAYS OF RECEIPT OF A
NOTIFICATION OF DENIAL.  ANY SUCH REQUEST MAY INCLUDE ANY WRITTEN COMMENTS,
DOCUMENTS, RECORDS AND OTHER INFORMATION RELATING TO THE CLAIM AND MAY INCLUDE A
REQUEST FOR “RELEVANT” DOCUMENTS TO BE PROVIDED FREE OF CHARGE.  THE CLAIMANT
MAY, IF HE CHOOSES, REQUEST A REPRESENTATIVE TO MAKE SUCH WRITTEN SUBMISSIONS ON
HIS BEHALF.  THE CLAIMANT WILL BE AFFORDED A FULL AND FAIR REVIEW THAT TAKES

 

17

--------------------------------------------------------------------------------


 


INTO ACCOUNT ALL SUCH COMMENTS, DOCUMENTS, RECORDS AND OTHER INFORMATION,
WHETHER OR NOT THEY WERE SUBMITTED OR CONSIDERED IN THE INITIAL BENEFIT
DETERMINATION AND WITHOUT DEFERENCE TO THE INITIAL BENEFIT DETERMINATION.


 

Within 60 days after receipt of a request for an appeal, the Committee shall
notify the claimant in writing of its final decision.  If the Committee
determines that special circumstances require additional time for processing,
the Committee may extend such 60-day period, but not by more than an additional
60 days, and shall notify the claimant in writing of such extension.  If the
period of time is extended due to a claimant’s failure to submit information
necessary to decide a claim, the period for making the benefit determination on
appeal shall be tolled from the date on which the notification of the extension
is sent to the claimant until the date on which the claimant responds to the
request for additional information.

 

In the case of an adverse benefit determination on appeal, the Committee will
provide written notification to the claimant, set forth in a manner calculated
to be understood by the claimant, of:

 


(A)           THE SPECIFIC REASON OR REASONS FOR THE ADVERSE DETERMINATION ON
APPEAL;


 


(B)           THE SPECIFIC PLAN PROVISIONS ON WHICH THE DENIAL OF THE APPEAL IS
BASED;


 


(C)           A STATEMENT THAT THE CLAIMANT IS ENTITLED TO RECEIVE, UPON REQUEST
AND FREE OF CHARGE, REASONABLE ACCESS TO, AND COPIES OF ALL DOCUMENTS, RECORDS,
AND OTHER INFORMATION “RELEVANT” TO THE CLAIMANT’S CLAIM FOR BENEFITS; AND


 


(D)           A STATEMENT OF THE CLAIMANT’S RIGHT TO BRING A CIVIL ACTION UNDER
ERISA SECTION 502(A).

 

18

--------------------------------------------------------------------------------


 

For purposes of this Section, a document, record or other information shall be
considered “relevant” to a claimant’s claim if such document, record or other
information:  (i) was relied upon in making the benefit determination; (ii) was
submitted, considered, or generated in the course of making the benefit
determination, without regard to whether such document, record, or other
information was relied upon in making the benefit determination; or
(iii) demonstrates compliance with the administrative processes and safeguards
required in making the benefit determination.

 


ARTICLE 8 - AMENDMENT AND TERMINATION


 


8.1           WHILE THE COMPANY CURRENTLY INTENDS TO MAINTAIN THIS PLAN IN
CONJUNCTION WITH THE RETIREMENT PLAN FOR SO LONG AS IS DESIRABLE, THE COMPANY
RESERVES THE RIGHT TO AMEND OR TO TERMINATE THIS PLAN BY ACTION OF ITS BOARD OF
DIRECTORS, IN ITS SOLE DISCRETION, FOR WHATEVER REASON IT MAY DEEM APPROPRIATE
BUT SUBJECT TO THE REQUIREMENTS OF CODE SECTION 409A.  NO AMENDMENT TO OR
TERMINATION OF THE PLAN, HOWEVER, SHALL REDUCE THE SUPPLEMENTAL BENEFITS ACCRUED
AS OF THE EFFECTIVE DATE OF SUCH AMENDMENT OR TERMINATION.


 


8.2           REFERENCES HEREIN TO A PARTICIPANT’S “SEPARATION FROM SERVICE” OR
“TERMINATION OF EMPLOYMENT” (AND COROLLARY TERMS) WITH THE COMPANY SHALL BE
CONSTRUED TO REFER TO A PARTICIPANT’S “SEPARATION FROM SERVICE” (AS DETERMINED
UNDER TREAS. REG. SECTION 1.409A-1(H), AS UNIFORMLY APPLIED BY THE COMPANY) WITH
THE COMPANY.  FOR AVOIDANCE OF DOUBT, WHENEVER A PROVISION UNDER THIS PLAN
SPECIFIES A PAYMENT PERIOD WITH REFERENCE TO A NUMBER OF DAYS, THE ACTUAL DATE
OF PAYMENT WITHIN THE SPECIFIED PERIOD SHALL BE WITHIN THE SOLE DISCRETION OF
THE COMPANY.  IN THE EVENT THAT THE COMPANY REASONABLY DETERMINES THAT ANY
PROVISION OF THIS PLAN IS SUBJECT TO AND DOES NOT COMPLY SECTION 409A OF THE
CODE, THE COMPANY SHALL HAVE THE RIGHT TO ADOPT SUCH AMENDMENTS TO THIS PLAN OR
ADOPT

 

19

--------------------------------------------------------------------------------


 


OTHER POLICIES OR PROCEDURES (INCLUDING AMENDMENTS, POLICIES AND PROCEDURES WITH
RETROACTIVE EFFECT), OR TAKE ANY OTHER COMMERCIALLY REASONABLE ACTIONS NECESSARY
OR APPROPRIATE TO COMPLY WITH THE REQUIREMENTS OF SECTION 409A OF THE CODE AND
RELATED DEPARTMENT OF TREASURY GUIDANCE; PROVIDED, THAT IN NO EVENT SHALL ANY
PROVISION OF THIS PLAN BE CONSTRUED TO CONSTITUTE AN INDEMNIFICATION OF ANY
PARTICIPANT BY THE COMPANY FOR A VIOLATION OF SECTION 409A OF THE CODE.  IN
ADDITION, THE COMPANY RESERVES THE RIGHT, AFTER ADDITIONAL GUIDANCE IS ISSUED
WITH RESPECT TO CODE SECTION 409A AND ON A UNIFORM BASIS, BY AMENDMENT OR
OTHERWISE, TO PERMIT NEW OR MODIFIED PARTICIPANT ELECTIONS, TO DECLARE
PARTICIPANT ELECTIONS VOID OR TO TAKE ANY OTHER ACTIONS THE COMPANY DEEMS
NECESSARY OR DESIRABLE IN ORDER TO CONFORM SUCH PARTICIPANT ELECTIONS TO
GUIDANCE ISSUED PURSUANT TO CODE SECTION 409A OR TO ACHIEVE THE GOALS OF THE
PLAN WITHOUT HAVING AN ADVERSE TAX IMPACT ON PARTICIPANTS UNDER CODE
SECTION 409A.


 


8.3           UPON TERMINATION OF THE PLAN, THE COMPANY SHALL CONTINUE TO PAY
BENEFITS HEREUNDER AS THEY BECOME DUE PURSUANT TO ARTICLE 4 AS IF THE PLAN HAD
NOT TERMINATED, PROVIDED THAT, THE COMPANY MAY TERMINATE THE PLAN AND MAKE LUMP
SUM DISTRIBUTIONS OF THE BENEFITS OF PARTICIPANTS ONLY IN ANY CIRCUMSTANCES
PERMITTED UNDER CODE SECTION 409A.  AFTER PARTICIPANTS AND THEIR BENEFICIARIES
ARE PAID THE PLAN BENEFITS TO WHICH THEY ARE ENTITLED, THE OBLIGATIONS OF THE
COMPANY SHALL BE SATISFIED AND PARTICIPANTS AND THEIR BENEFICIARIES SHALL HAVE
NO FURTHER CLAIMS AGAINST THE PLAN, THE TRUST (IF ANY), THE COMPANY OR ANY
AFFILIATED COMPANY.


 


ARTICLE 9 - GENERAL PROVISIONS


 


9.1           EXCEPT AS MAY BE REQUIRED BY LAW, NO BENEFIT PAYABLE UNDER THE
PLAN IS SUBJECT IN ANY MANNER TO ANTICIPATION, ASSIGNMENT, GARNISHMENT, OR
PLEDGE; AND ANY ATTEMPT TO

 

20

--------------------------------------------------------------------------------


 


ANTICIPATE, ASSIGN, GARNISH OR PLEDGE THE SAME SHALL BE VOID.  NO SUCH BENEFITS
WILL IN ANY MANNER BE LIABLE FOR OR SUBJECT TO THE DEBTS, LIABILITIES,
ENGAGEMENT, OR TORTS OF ANY PARTICIPANT OR OTHER PERSON ENTITLED TO RECEIVE THE
SAME, AND IF SUCH PERSON IS ADJUDICATED BANKRUPT OR ATTEMPTS TO ANTICIPATE,
ASSIGN, OR PLEDGE ANY SUCH BENEFITS, THE COMMITTEE SHALL HAVE THE AUTHORITY TO
CAUSE THE SAME OR ANY PART THEREOF TO BE HELD OR APPLIED TO OR FOR THE BENEFIT
OF SUCH PARTICIPANT, HIS SPOUSE, CHILDREN OR OTHER DEPENDENTS, OR ANY OF THEM,
IN SUCH MANNER AND IN SUCH PROPORTION AS THE COMMITTEE MAY DEEM PROPER. 
NOTWITHSTANDING THE PRECEDING SENTENCES:


 


(A)           IF A PARTICIPANT BECOMES ENTITLED TO A DISTRIBUTION OF BENEFITS
UNDER THE PLAN AND IF AT SUCH TIME THE PARTICIPANT HAS OUTSTANDING ANY DEBT,
OBLIGATION OR OTHER LIABILITY REPRESENTING AN AMOUNT OWING TO THE COMPANY, THE
COMPANY MAY, TO THE MAXIMUM EXTENT PERMITTED UNDER APPLICABLE LAW, OFFSET SUCH
AMOUNT OWED TO IT AGAINST THE AMOUNT OF BENEFITS OTHERWISE DISTRIBUTABLE FROM
THE PLAN.  SUCH DETERMINATION SHALL BE MADE BY THE COMMITTEE AFTER NOTIFICATION
FROM THE COMPANY.


 


(B)           THE COMMITTEE SHALL ESTABLISH SUCH PROCEDURES AS IT DEEMS
APPROPRIATE WITH RESPECT TO DOMESTIC RELATIONS ORDERS, AS DEFINED IN CODE
SECTION 414(P)(1)(B), PERTAINING TO THE PLAN.  NO PAYMENT SHALL BE MADE UNDER
SUCH A DOMESTIC RELATIONS ORDER UNLESS THE ORDER COMPLIES WITH THE PROCEDURES
ESTABLISHED BY THE COMMITTEE.


 


9.2           TO THE EXTENT PERMITTED BY LAW, THE COMPANY SHALL INDEMNIFY THE
MEMBERS OF THE COMMITTEE FROM ALL CLAIMS FOR LIABILITY, LOSS OR DAMAGE
(INCLUDING PAYMENT OF EXPENSES IN CONNECTION WITH THE DEFENSE AGAINST SUCH
CLAIM) ARISING FROM ANY ACT OR FAILURE TO ACT

 

21

--------------------------------------------------------------------------------


 


UNDER THE PLAN, PROVIDED ANY SUCH MEMBER SHALL GIVE THE COMPANY AN OPPORTUNITY,
AT ITS OWN EXPENSE, TO HANDLE AND DEFEND SUCH CLAIMS.  THE PROVISIONS OF THIS
SECTION 9.2 SHALL SURVIVE THE TERMINATION OF THE PLAN.


 


9.3           IF A PARTICIPANT OR BENEFICIARY ENTITLED TO RECEIVE ANY
SUPPLEMENTAL BENEFIT IS A MINOR OR IS DEEMED BY THE COMMITTEE OR IS ADJUDGED TO
BE LEGALLY INCAPABLE OF GIVING VALID RECEIPT AND DISCHARGE FOR SUCH BENEFITS,
PAYMENT OF SUCH SUPPLEMENTAL BENEFIT WILL BE MADE TO THE DULY APPOINTED LEGAL
GUARDIAN OR REPRESENTATIVE OF SUCH MINOR OR INCOMPETENT OR TO SUCH OTHER LEGALLY
APPOINTED PERSON AS THE COMMITTEE MAY DESIGNATE.  SUCH PAYMENT SHALL, TO THE
EXTENT MADE, BE DEEMED A COMPLETE DISCHARGE OF ANY LIABILITY FOR SUCH PAYMENT
UNDER THE PLAN.


 


9.4           THE COMPANY SHALL HAVE THE RIGHT TO DEDUCT FROM ANY SUPPLEMENTAL
BENEFIT PAYMENTS ANY TAXES REQUIRED TO BE WITHHELD WITH RESPECT TO SUCH
PAYMENTS.


 


9.5           NOTHING CONTAINED IN THE PLAN SHALL BE CONSTRUED AS A CONTRACT OF
EMPLOYMENT BETWEEN AN AFFILIATED COMPANY AND ANY PARTICIPANT, OR AS A RIGHT OF
ANY PARTICIPANT TO BE CONTINUED IN THE EMPLOYMENT OF AN AFFILIATED COMPANY, OR
AS A LIMITATION ON THE RIGHT OF AN AFFILIATED COMPANY TO TERMINATE THE
EMPLOYMENT OF ANY OF ITS EMPLOYEES, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT
NOTICE, AT ANY TIME, AT THE OPTION OF AN AFFILIATED COMPANY.


 


9.6           ANY MASCULINE PERSONAL PRONOUN SHALL BE CONSIDERED TO MEAN ALSO
THE CORRESPONDING FEMALE OR NEUTER PERSONAL PRONOUN, AS THE CONTEXT REQUIRES.


 


9.7           THE PROVISIONS OF THIS PLAN SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL SUBSTANTIVE LAWS (AND NOT THE CHOICE OF LAW RULES) OF THE STATE OF
DELAWARE, EXCEPT TO THE EXTENT PRE-EMPTED BY ERISA.

 

22

--------------------------------------------------------------------------------
